Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 16, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 4, 32, 36, 42, 43 and 45-50 are currently pending. Claims 1, 4, 42 and 43 have been amended by Applicants’ amendment filed 11-19-2020. Claims 6, 23, 27, 30, 35 and 38 have been canceled by Applicants’ amendment filed 11-19-2020. Claims 45-50 have been added by Applicants’ amendment filed 11-19-2020.

Applicant's election with traverse of Group I, claims 1, 4, 6, 19, 26 and 27 (claims 19 and 26, now canceled), directed to a composition comprising at least one polymer, and the election of Species as follows:
Species (A): monomer A is DMA (majority monomer), monomer B is MAPS (silane), monomer C is PMA (the alkyne monomer) as found in the working examples and the terpolymers of Figure 3, pg. 59 of the as-filed specification. The Examiner interprets the composition of Figure 3 to be the structure below:

    PNG
    media_image1.png
    102
    179
    media_image1.png
    Greyscale
, wherein MAP (silane)-PMA-DMA is in a molar ratio of 1:2:97;
	Species (B): unprotected (claim 4); and
	Species (C): crosslinked form (claim 26), in the reply filed on June 11, 2018, was previously acknowledged.
	
Claims 2, 3, 13-16, 23, 30, 32, 35, 36 and 38 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 11, 2018.

Claims 6 and 27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 4, 42, 43 and 45-50 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representative Matthew Gil on December 2, 2020, wherein the broadness of instant claim 1, and Applicant’s proposed amendments to the claims were discussed.

Priority
The present application filed December 11, 2015 claims priority to US Provisional Patent Application 62/091,362, filed December 12, 2014.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 19, 2020 are acknowledged and have 
been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn.

Claim Rejections - 35 USC § 103
	The rejection of claims 1, 4, 42 and 43 is withdrawn under 35 U.S.C. 103 as being unpatentable over Malkoch et al. (Journal of the American Chemical Society, 2005, 127, 14942-14949) as evidenced by Weidl et al. (US Patent Application Publication No. 20050249790, published November 10, 2005).
	Malkoch et al. do not teach a second polymer comprising at least two functional groups.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “crosslinked hydrogel” recited in claim 1 to refer to the crosslinking of a first polymer comprising repeat unit A, repeat unit B and repeat unit C, to a second polymer having any structure (including the structure of the first polymer), as long as, the second polymer comprising at least two functional groups is crosslinked to repeat unit C.
The Examiner has interpreted the term “repeat unit A” of the crosslinked hydrogel recited in claim 1 to comprise an N,N-substituted acrylamide monomer having any structure. 
The Examiner has interpreted the term “repeat unit B” of the crosslinked hydrogel recited in claim 1 to comprise an acrylate monomer having any structure.
The Examiner has interpreted the term “repeat unit C” of the crosslinked hydrogel recited in claim 1 to comprise an acrylate monomer having any structure.

The Examiner has interpreted the term “via click chemistry” as recited in claim 1 to refer to an intended use and, therefore, this limitation is not given patentable weight.
The Examiner has interpreted the term “A, B and C comprise at least 90 mole % of the first polymer” to mean that the at least three monomeric repeat units A, B, and C make up at least 90 mole % of the at least one polymer, such that the remaining percentage can include any other compound, element, moiety, etc. such as, for example, additional monomers, solvents, heavy metals, toxins, nucleic acids, dirt, water, crosslinking agents, a third polymer, fluorescent dyes, paper, a support, a device, electrodes, etc.

Claim Rejections - 35 USC § 112(a) - Written Description
The rejection of claims 1, 4, 42 and 43 is maintained, and claims 45-50 are newly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4, 42, 43 and 45-50 encompass a genus of all crosslinked hydrogels comprising all polymers having all first polymers comprising an all carbon polymeric backbones comprising three repeat units A, B and C, wherein monomeric repeat unit C comprises an acrylate monomer comprising an alkynyl functional group; repeat unit A comprises an N,N-substituted acrylamide monomer; repeat unit B comprises an acrylate monomer comprising a silane reactive side group; and a second polymer comprising at least two functional groups (e.g., another layer of the first polymer, glycol, thiol-ene, silicon dioxide, coatings, glycans, DNA, RNA, plastics, acrylates, acrylamide, etc.) crosslinked to repeat unit C, 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventors had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Possession may be shown by an actual reduction to practice, showing that the invention was "ready for patenting", or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  Moreover, MPEP 2163 states: [A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect. Hence, the analysis below demonstrates that Applicant has not determined the core structure for full scope of the claimed genera. 
copoly(DMA-PMA-MAPS) in a ratio of 97:2:1, which was obtained from the polymerization of N,N-dimethyl acrylamide (DMA), 3-trimethylsilanyl-prop-2-yn methacrylate (PMA) and 3-(trimethoxysilyl)-propyl methacrylate (MAPS), wherein the polymer has a molecular weight of 4.2x104 g/mol and polydisperity of 2.6, and wherein the introduction of an alkyne moiety allows binding of azide modified glycans by azide alkyne Huisgen cycloaddition using a copper (Cu) catalyst at room temperature, such that replacement of the N-acryloyloxysuccinimide monomer of the parent polymer DMA-NAS-MAPS with PMA does not alter either the self-adsorbing properties of the polymer or its physical characteristics, wherein the coating is prepared by “dip and rinse” of a glass slide in an aqueous solution of the copolymer; and it was noted that, when incubated with eleven (11) glycans, ligand 5 did not interact with the coploymer (instant Specification; paragraphs [0090]; [0095]; and Figures 3 and 4). In Example 2, Applicant discloses the formation of lightly crosslinked hydrogels to produce a click hydrogel as a sieving matrix in electrophoresis, which is not known, wherein a copolymer of DMA, MAPS and TMS-PMA were polymerized, the alkyne deprotected, reacted with PEG functionalized by azide moiety at both ends; or the copolymer DMA-NAS-MAPS can be treated with propargylamine to produce an alkyne-functionalized polymer (instant Specification; paragraphs [0124]-[0127]; and [0131]-[0132]). However, no other polymers having monomeric repeat units A, B and C, wherein C comprises an alkynyl group were produced (other than copoly(DMA-PMA-MAPS) in a ratio of 97:2:1, a molecular weight of 4.2x104 g/mol, and a polydisperity of 2.6); no other monomeric units were used (other than N,N-dimethyl acrylamide (DMA), 3-trimethylsilanyl-prop-2-yn methacrylate (PMA) and 3-(trimethoxysilyl)-propyl methacrylate (MAPS)); not a single crosslinked hydrogel was produced wherein repeat unit C comprised an alkynyl group; not all hydrogels comprising different functional groups produced by “click” chemistry react with oligonucleotides (See, Figure 8b); not all azide-modified glycans bound to the alkynyl group (one out of eleven tested glycans did not bind); the inventor indicates that the use of click hydrogels as a sieving matrix in electrophoresis is not known; and no other amount of crosslinking was used (other than lightly crosslinked) to produce polymer surfaces that allow for all oriented attachment of all glycans, all drug delivery systems by entrapping and releasing all pharmaceutically active proteins, all scaffolds for all tissue engineering and repair, or all click hydrogels for use as all sieving matrices in electrophoresis were produced.
At the time the invention was made, a set of criteria that a process should meet in in the context of click chemistry was known in the art, wherein the reaction must be modular, wide in scope, give very high yields, generate only inoffensive byproducts that can be removed only by non-chromatographic methods, and be stereospecific, wherein the required characteristics include simple reaction conditions, readily available starting materials and reagents, the use of no solvent or a solvent that is benign (such as water) or easily removed, and simple product isolation; and that crosslinked hydrogels to produce a click hydrogel as a sieving matrix in electrophoresis is not known as evidenced by Chiari (US20160200847, published July 14, 2016; paragraphs [0126]-[0128]); that capillary electrophoresis coatings must withstand a number of factors, including shear forces and competition with various species present in the running buffer (urea, detergents and proteins), wherein methods that provide stable interfaces, even under harsh conditions, are generally preferred, such that the use of permanent or semi-permanent coatings has gained considerable importance as a method for modifying capillary surfaces as evidenced by Sola et al. (Journal of Chromatography A, 2012, 1270, 324-329; pg. 324, col 2, first full paragraph); it was known that ring-opening metathesis polymerization (ROMP) is a popular method of synthesizing well-defined polymers using Grubb’s ruthenium-based catalysts, wherein direct polymerization produced oligomers having broad dispersities (e.g., 1.8), and it was proposed that the alkyne and alkene moieties competed for reaction in the presence of this catalyst, resulting in side reactions, and that protecting and deprotecting the alkyne moiety requires an additional post-polymerization functionalization step, increasing the likelihood of introducing defects into the polymer architecture due to the intrinsic challenges associated with such modifications as evidenced by Kim et al. (Macromolecules, 2014, 47, 4525-4529; pg. 4525, col 1); and that polyacrylamide slab-gel electrophoresis has been a workhorse protein analysis tool for over four decades, wherein the hydrogel acts as a molecular sieving matrix underpinning size-based separation of proteins, wherein electrophoresis sieving matrices separation require uniform pore distribution for reproducible separation, no adsorption to analytes and low-to-no background signal, compatibility to an appropriate detection method (e.g., fluorescence detection, mass Chung et al. (Analyst, 2014, 139, 5635-5654; pg. 5635, col 1, first full paragraph; pg. 5636, col 1, first partial paragraph; and pg. 5636, col 1, first and third full paragraphs). Thus, the references indicate that not all polymers having three or more repeat units and at least one alkynyl group will produce water-soluble polymers or crosslinked hydrogels suitable for, or useful in, composition such as polymer arrays and/or electrophoresis sieving materials. 
Thus, the ability obtain a priori all compositions of at least one polymer, wherein the at least one of all polymers comprises all polymeric backbones comprising at least three of all repeat units A, B and C, that are all different from each other, and wherein monomeric repeat unit C comprises at least one of all side groups that comprise at least one of all alkynyl groups that is optionally protected with all protecting groups; wherein all repeat unit A comprise at least one of all N,N-substituted acrylamides; all monomer repeat unit B comprise at least one of all silane reactive side groups, wherein all at least one polymers have a number average molecular weight of about 5,000 to 1,000,000, in all combinations, such that all polymer surfaces are fit for their intended purpose to allow for the oriented attachment of all glycans in all orientations, the production of all drug delivery systems for entrapping and releasing all pharmaceutically active proteins, the creation of all scaffolds for all tissue engineering and repair, and/or the formation of all click hydrogels for use as all sieving matrices in electrophoresis, is not predictable.
There is no structure/function relationship taught at all for claimed unspecified genus of all compositions comprising all unspecific polymers comprising all polymeric backbones comprising at least three of all monomeric repeat units A, B and C, wherein monomeric repeat unit C comprises at least one of all side groups that comprise at least one alkynyl group that is optionally protected with all protecting groups; wherein all repeat unit A comprise at least one of all N,N-substituted acrylamides; and all monomer repeat unit B comprise at least one of all silane reactive side groups, wherein all at least one polymers have a number average molecular weight of about 5,000 to 1,000,000 in all combinations, such that all polymer surfaces that allow for the oriented attachment of all glycans, all drug delivery systems for 
This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims, as one of skill in the art cannot envision all compositions; all polymers comprising all combinations of all numbers of all monomeric units of at least A, B and C which are all different from each other in all ways; all monomeric repeat units C comprising at least one of all alkynyl groups that are optionally protected by all protecting groups; wherein all repeat unit A comprise at least one of all N,N-substituted acrylamides; all monomer repeat unit B comprise at least one of all silane reactive side groups; wherein all at least one polymers have a number average molecular weight of about 5,000 to 1,000,000 and 90-mole % of the at least three monomer units A, B, and C, in all combinations, such that all polymers are suitable for producing polymer surfaces that allow for the oriented attachment of all glycans and/or can be used to produce all click hydrogels for use as all sieving matrices in electrophoresis, based on the teachings in the specification. 
This limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the claimed genus of all compositions; all polymers; all monomeric repeat units A, B, and C; all differences; all alkynyl groups; all N,N-substituted acrylamides; all silane reactive groups; and all protecting groups, in all combinations, such that all polymers are suitable for their intended purpose of creating all polymer surfaces that allow for the oriented attachment of all glycans and/or the production of all click hydrogels for use in polymer arrays or as sieving matrices in electrophoresis.

Response to Arguments
Applicant’s arguments filed November 19, 2020 have been fully considered but they are not persuasive.  Please see the response to Applicant’s arguments as outlined below.


Claim Rejections - 35 USC § 112(a) - Scope of Enablement

A crosslinked hydrogel comprising a first polymer consisting of copoly(DMA-PMA-MAPS) having the structure of formula (I) in a molar ratio of 97:2:1 crosslinked through the alkyne moiety to the azide substituents of a second polymer comprising O,O’-bis(2-azidoethyl)polyethylene glycol, wherein Formula (I) is:

    PNG
    media_image1.png
    102
    179
    media_image1.png
    Greyscale
;
it does not reasonably provide enablement for; all crosslinked hydrogels comprising all polymers having all first polymers comprising an all carbon polymeric backbones comprising three repeat units A, B and C, wherein monomeric repeat unit C comprises an acrylate monomer comprising an alkynyl functional group; repeat unit A comprises an N,N-substituted acrylamide monomer; repeat unit B comprises an acrylate monomer comprising a silane reactive side group; and a second polymer comprising at least two functional groups (e.g., another layer of the first polymer, glycol, thiol-ene, silicon dioxide, coatings, glycans, DNA, RNA, plastics, acrylates, acrylamide, etc.) crosslinked to repeat unit C, which are combined in any amounts and in all combinations to form all crosslinked hydrogels, wherein the first polymer has a number average molecular weight of about 5,000 to about 1,000,000 as a water-soluble polymer or before crosslinking to form the crosslinked hydrogel, and wherein repeat units A, B and C comprise at least 90 mole % of the first polymer, such that the remaining percentage can comprise any element, compound, molecule, moiety, device, etc. (e.g., additional monomers, heavy metals, substrates such as silicon or plastic, solvents, crosslinking agents, toxins, coatings, dirt, lipids, etc.); such that all polymer surfaces are fit for their intended purpose, which is to allow for the oriented attachment of all glycans (having all sizes, reactivities, functionalities, molecular weights, etc.), the creation of all drug delivery systems for entrapping and releasing all pharmaceutically active proteins, the production of all scaffolds for all tissue engineering and repair and/or the formation of hydrogels for use as sieving 
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claims, when given the broadest possible interpretation, encompass all compositions of at least one polymer, wherein the at least one of all polymers comprises all polymeric backbones comprising at least three of all repeat units A, B and C, that are all different from each other, and wherein monomeric repeat unit C comprise at least one of all alkynyl groups, in all combinations, such that all polymer surfaces that allow for the oriented attachment of all glycans in all orientations, all drug delivery systems for entrapping and releasing all pharmaceutically active proteins, all scaffolds for all tissue engineering and repair, or all click hydrogels for use as all sieving matrices in electrophoresis are produced. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The invention recites composition comprising at least one polymer, wherein the polymer comprises a polymeric backbone comprising at least three monomeric repeat units A, B, and C which are different from each other, wherein monomeric repeat unit C comprises at least one side group which comprises at least one optionally protected alkynyl group A, wherein the monomeric repeat unit A comprises at least one N.N-substituted acrylamide repeat unit and monomer B comprises at least one silane reactive side group: and wherein the polymer is crosslinked to form a crosslinked hydrogel. wherein the polymer comprises an all carbon backbone, and wherein the polymer has a number average molecular weight of about 5,000 to about 1000,000 by crosslinking to form a 
This invention utilizes disciplines of polymer chemistry, analytical analysis, organic synthesis, surface chemistry, biomolecular interaction, and purification techniques.
2) Scope of the invention.  The method encompass a genus of all crosslinked hydrogels, wherein all first polymers comprise three repeat units A, B and C, wherein monomeric repeat unit C comprises an acrylate monomer comprising an alkynyl group; wherein all repeat unit A comprises an N,N’-substituted acrylamide monomer; wherein all repeat unit B comprise an acrylate monomer comprising all silane reactive side groups, such that a second polymer comprising at least two functional groups is crosslinked with repeat unit C via click chemistry to form a crosslinked hydrogel, wherein all at first polymers have a number average molecular weight of about 5,000 to 1,000,000, in all combinations, such that all crosslinked hydrogels are fit for their intended purpose to allow for the oriented attachment of all glycans in all orientations, the production of all drug delivery systems for entrapping and releasing all pharmaceutically active proteins, the creation of all scaffolds for all tissue engineering and repair, and/or the formation of all click hydrogels for use as all sieving matrices in electrophoresis are produced.
3) Number of working examples and guidance. In the instant case, Applicant discloses a single working example of the synthesis of a polymer copoly(DMA-PMA-MAPS) in a ratio of 97:2:1, which was obtained from the polymerization of N,N-dimethyl acrylamide (DMA), 3-trimethylsilanyl-prop-2-yn methacrylate (PMA) and 3-(trimethoxysilyl)-propyl methacrylate (MAPS), wherein the polymer has a molecular weight of 4.2x104 g/mol and polydisperity of 2.6, and wherein the introduction of an alkyne moiety allows binding of azide modified glycans by azide alkyne Huisgen cycloaddition using a copper (Cu) catalyst at room temperature, such that replacement of the N-acryloyloxysuccinimide monomer of the parent polymer DMA-NAS-MAPS with PMA does not alter either the self-adsorbing properties of the polymer or its physical characteristics, wherein the coating is prepared by “dip and rinse” of a glass slide in an aqueous solution of the copolymer; and it was noted that, when incubated with eleven (11) glycans, ligand 5 did not interact with the coploymer (instant Specification; paragraphs [0090]; [0095]; and Figures 3 and 4). In Example 2, Applicant discloses the formation of lightly crosslinked hydrogels to produce a click hydrogel as a sieving matrix in electrophoresis, which is not known, wherein a copolymer of DMA, MAPS and TMS-PMA were polymerized, the alkyne deprotected, reacted with PEG functionalized by azide moiety at both ends; or the copolymer DMA-NAS-MAPS can be treated with propargylamine to produce an alkyne-functionalized polymer (instant Specification; paragraphs [0124]-[0127]; and [0131]-[0132]). ]). However, no other polymers having monomeric repeat units A, B and C, wherein C comprises an alkynyl group were produced (other than copoly(DMA-PMA-MAPS) in a ratio of 97:2:1, a molecular weight of 4.2x104 g/mol, and a polydisperity of 2.6); no other monomeric units were used (other than N,N-dimethyl acrylamide (DMA), 3-trimethylsilanyl-prop-2-yn methacrylate (PMA) and 3-(trimethoxysilyl)-propyl methacrylate (MAPS)); not a single crosslinked hydrogel was produced wherein repeat unit C comprised an alkynyl group; not all hydrogels comprising different functional groups produced by “click” chemistry react with oligonucleotides (See, Figure 8b); not all azide-modified glycans bound to the alkynyl group (one out of eleven tested glycans did not bind); the inventor indicates that the use of click hydrogels as a sieving matrix in electrophoresis is not known; and no other amount of crosslinking was used (other than lightly crosslinked) to produce polymer surfaces that allow for all oriented attachment of all glycans, all drug delivery systems by entrapping and releasing all pharmaceutically active proteins, all scaffolds for all tissue engineering and repair, or all click hydrogels for use as all sieving matrices in electrophoresis were produced.
4) State of the art.  Although the field of polymer chemistry is highly developed, the use of all polymer compositions comprising at least three of all monomeric repeat units, including at least one repeat unit comprising at least one alkynyl group to produce surfaces capable of click chemistry attachment to all glycans, as well as, for producing crosslinked hydrogels useful for electrophoretic sieving is not highly developed. The art must therefore be considered to be poorly developed.  
5) Unpredictability of the art.  At the time the invention was made, a set of criteria that a process should meet in in the context of click chemistry was known in the art, wherein the reaction must be modular, wide in scope, give very high yields, generate only inoffensive byproducts that can be removed only by non-chromatographic methods, and be stereospecific, wherein the required characteristics include simple reaction conditions, readily available starting materials and reagents, the use of no solvent or a solvent that is benign (such as water) or easily removed, and simple product isolation; and that crosslinked hydrogels to produce a click hydrogel as a sieving matrix in electrophoresis Chiari (instant Specification, US20160200847, published July 14, 2016; paragraphs [0126]-[0128]); that capillary electrophoresis coatings must withstand a number of factors, including shear forces and competition with various species present in the running buffer (urea, detergents and proteins), wherein methods that provide stable interfaces, even under harsh conditions, are generally preferred, such that the use of permanent or semi-permanent coatings has gained considerable importance as a method for modifying capillary surfaces as evidenced by Sola et al. (Journal of Chromatography A, 2012, 1270, 324-329; pg. 324, col 2, first full paragraph); it was known that ring-opening metathesis polymerization (ROMP) is a popular method of synthesizing well-defined polymers using Grubb’s ruthenium-based catalysts, wherein direct polymerization produced oligomers having broad dispersities (e.g., 1.8), and it was proposed that the alkyne and alkene moieties competed for reaction in the presence of this catalyst, resulting in side reactions, and that protecting and deprotecting the alkyne moiety requires an additional post-polymerization functionalization step, increasing the likelihood of introducing defects into the polymer architecture due to the intrinsic challenges associated with such modifications as evidenced by Kim et al. (Macromolecules, 2014, 47, 4525-4529; pg. 4525, col 1); and that polyacrylamide slab-gel electrophoresis has been a workhorse protein analysis tool for over four decades, wherein the hydrogel acts as a molecular sieving matrix underpinning size-based separation of proteins, wherein electrophoresis sieving matrices separation require uniform pore distribution for reproducible separation, no adsorption to analytes and low-to-no background signal, compatibility to an appropriate detection method (e.g., fluorescence detection, mass spectrometry or surface enhanced Raman spectroscopy, and robust operation (e.g., resistance to high electric fields and chemical decomposition), and that mobility depends on molecular mass such that because of these advantages, electrophoresis of proteins is commonly performed using water-soluble molecular-sieving polymer networks as evidenced by Chung et al. (Analyst, 2014, 139, 5635-5654; pg. 5635, col 1, first full paragraph; pg. 5636, col 1, first partial paragraph; and pg. 5636, col 1, first and third full paragraphs). Thus, the references indicate that not all polymers having three or more repeat units and at least one alkynyl group will meet the criteria for performing click chemistry, nor will all polymers form all crosslinked hydrogels that are useful as electrophoresis sieving materials.
Amount of Experimentation Required. Given the unpredictability of the art, the poorly developed state of the art with regard to the use of all polymer compositions comprising at least three of all monomeric repeat units, including at least one repeat unit comprising at least one alkynyl group to produce surfaces capable of click chemistry attachment to all glycans, as well as, for producing crosslinked hydrogels useful for electrophoretic sieving, the lack of working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Response to Arguments
Applicant’s arguments filed November 19, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the present claims are directed to a hydrogel core structure, and that the skilled artisan would be able to practice the full scope of the present claims based on the hydrogel examples (Applicant Remarks, pg. 6, first and second full paragraphs).
Regarding (a), the Examiner notes that instant claim 1 is very broadly recited, such that claim 1 encompasses all hydrogels comprising all first polymers comprising an all carbon backbone and repeat units A, B and C (wherein the first polymer can also be interpreted to represent a polymer brush), wherein repeat unit A comprises all N,N-substituted acrylamide monomers; repeat unit B comprises all acrylate monomers comprising a silane reactive side group; and repeat unit C comprises all acrylate monomers comprising an alkynyl functional group, wherein repeat units A, B and C comprise at least 90 mole % of the first polymer, and wherein repeat unit C is crosslinked to at least two functional groups of a second polymer having any structure. It is noted in MPEP 2163(I) that a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. As noted in MPEP 2163(II)(A)(3)(a), the claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, that an adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed (underline added). See, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Moreover, the claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional (underline added). See, Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017) ("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); See also, Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011) (patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). Furthermore, as noted in MPEP 2163(II)(A)(3)(a)(ii), the Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed (underline added). Although the claims are directed to a composition of matter (e.g., a crosslinked hydrogel), it appears that the repeat units A, B and C as recited in instant claim 1 are simply individual elements of the first polymer that may (or may not) be bound one to the other, and/or wherein the substituents, functional groups, and/or reactive groups may (or may not) be bound the second polymer. Thus, the reactive side groups, alkynyl groups and/or substituents of repeat units A, B and C of the first polymer, and the at least two functional groups of the second polymer, may (or may not) be present in the crosslinked hydrogel. Moreover, there is no structure/function relationship taught at all for claimed unspecified genus of all crosslinked hydrogels. Applicant has not provided an adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect. It is completely unclear as to the structure of the crosslinked hydrogels, and whether, how and/or which of the functional groups and/or substituents of each of repeat units A, B and C react with any of the other repeat units, the second polymer, and/or some other monomer, compound, feature, element, moiety, solvent, etc. making up to 10 mole % of the first polymer. Furthermore, it is noted that not a single crosslinked hydrogel was produced wherein repeat unit C comprised an alkynyl group; that not all hydrogels comprising different functional groups produced by “click” chemistry reacted with oligonucleotides (also interpreted as second polymers) to produce fluorescence (See, paragraph [0150]; and Figure 8b); that not all azide-modified glycan ligands (also interpreted as second polymers) bound to the alkynyl group of the microarray (one out of eleven tested glycans did not bind); and the inventor clearly indicates that the use of click hydrogels as a sieving matrix in electrophoresis is not known. Thus, the hydrogels as encompassed by the instant Specification (and in claim 1) are not all suitable for the intended purpose of creating crosslinked hydrogels that allow for the oriented attachment of all glycans, for use in polymer arrays, as sieving matrices in electrophoresis, as drug delivery systems for entrapping and releasing pharmaceutically active proteins, and/or for the creation of scaffolds for tissue engineering and repair. The specification does not describe the claimed crosslinked hydrogels in sufficient detail such that the Artisan can reasonably conclude that the inventor had possession of the claimed invention. One skilled in the art before the effective filing date of the claimed invention could not make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation. Instant claim 1 is merely an invitation to experiment. Thus, the rejection for a lack of written description and scope of enablement is proper.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicant’s amendments and remarks, filed 11-19-2020.

(1)	The rejection of claims 1, 4, 42 and 43 is maintained, and claims 45 and 46 are newly rejected, under 35 U.S.C. 102(a1) as being anticipated by Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, 2014, 1719-1721; of record) as evidenced by Mongkhontreerat et al. (Journal of Materials Chemistry, 2013, 1, 13732-13737).
claims 1, 4, 42, 43, 45 and 46, Sola et al. teach the fabrication of a microfluidic cell completely made of thiol-ene material for microarray applications, wherein a new polymeric coating based on N,N-dimethyl acrylamide (DMA) which is able to reduce the material hydrophobicity, to avoid aspecific protein binding and is able to bind, in an oriented way, azido modified biomolecules (corresponding to a composition comprising a polymer) (Abstract). Sola et al. teach a newly introduced UV curable system (interpreted as UV) as a new material for rapid prototyping of micro and nano fluidic systems such that the new coploymer is able to form a stable coating on thio-ene, wherein the copolymer backbone of DMA, MAPS and –yne PMA have the double function of grafting to the thiol groups on the surface by a UV-assisted reaction (interpreted as crosslinked hydrogel; and crosslinked to repeat unit C) (Introduction, pg. 1719, lines 1-3 and 7-9), wherein it is known that a facile methodology for the fabrication of functional crosslinked three-dimensional (3D) networks includes UV initiated thiol-ene coupling chemistry that crosslink available thiols with a number of complimentary reactive groups including alkynes as evidenced by Mongkhontreerat et al. (Abstract, lines 1-3; pg. 13735, col 2, last partial paragraph, lines 10-12; and pg. 13736, col 1, first partial paragraph, lines 1-2). Sola et al. teach that the cell is composed of two parts, wherein the two parts are bonded and sealed, and wherein both the two parts have been coated with a new copolymer composed of N,N,-dimethylacrylamide (DMA) (interpreted as monomer A), propinylmethacrylate (PMA) (interpreted as monomer C), and 3-(trimethoxysilyl) propyl methacrylate (MAPS) (interpreted as monomer B), poly(DMA-PMA-MAPS) (Figure 2), such that after the coating step, biomolecules have been immobilized on the flat surface by means of a piezoelectric spotter, wherein the functional monomer of the copolymer (PMA) allows the oriented immobilization of azido-modified biomolecules via a click chemistry reaction (corresponding to a composition comprising at least one polymer comprising a polymeric backbone comprising monomers A, B and C; at least 90 mole %; unprotected alkynyl; monomer are different; poly(DMA-PMA-MAPS); and 97:2:1, claims 1, 4, 42, 43, 45 and 46) (pg. 1719, last partial paragraph; pg. 1720, first partial paragraph; and Figure 2). Figure 2 is shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2
Sola et al. teach a coating composed of DMA, PMA, and MAPS by a simple dip and rinse process assisted by UV light, wherein the poly(DMA-PMA-MAPS) forms a stable coating onto the microfluidic cell surfaces because of the UV assisted reaction between the triple bond of PMA and the thiol groups of thiol-ene (interpreted as encompassing crosslinking to form a hydrogel) (pg.1720, first full paragraph, lines 1-3; and pg. 1720, last full paragraph, lines 1-2). Sola et al. teach a disposable microfluidic cell completely made of thiol-ene was fabricated and coated with the polymer, poly(DMA-PMA-MAPS), wherein the functional monomer of the polymer allows the formation of a stable film on the thiol-ene surface to bind in an oriented way azido-modified biomolecules, such as a sandwich assay to detect HIV p-24 protein (interpreted as a second polymer) performed within the cell demonstrating the feasibility of a completely automated process that requires less reagent volume with respect to a classic static protocol (corresponding to a composition) (pg. 1721, last full paragraph). Sola et al. teach that a disposable microfluidic cell completely made of thiol-ene has been fabricated and coated with a new polymer, poly(DMA-PMA-MAPS) (interpreted as a crosslinked hydrogel, claim 1) (pg. 1721, third full paragraph).
Sola et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed November 19, 2020 have been fully considered but they are not persuasive. Please see the discussion below regarding Applicant’s arguments, wherein the remarks concerning Sola et al. and Zilio et al. are presented together.



 1, 4, 42 and 43 is maintained, and claims 45 and 46 are newly rejected, under 35 U.S.C. 102(a1) as being anticipated by Zilio (Thesis, Universita Degli Studi Di Milano, Milan, Italy, October 2013-September 2014, 1-135; of record) as evidenced by Universita Degli Studi Di Milano (Academic Calendar, 2019, 1-3, obtained from https://air.unimi.it/retrieve/handle/2434/243680/329776-/phd_unimi_R09676.pdf on October 10, 2019; of record).
Regarding claims 1, 4, 42, 43, 45 and 46, Zilio teaches that molecules can diffuse into a porous matrix formed by polymer membranes or hydrogels; and that probe attachment to nylon allows positive or negative electrostatic interactions or photo-crosslinking (pg. 23, last partial paragraph). Zilio teaches that polymeric hydrogels represent hydrophilic matrices into which probes can diffuse, wherein covalent attachment of the gels to solid surfaces generates stable microarray chips such as, for example, agarose and acrylamide can be photo-polymerized onto a surface functionalized with acrylic groups (interpreted as a second polymer; and crosslinked hydrogel, claim 1) (pg. 24, first full paragraph, lines 1-4). Zilio teaches a method to functionalize the surface or glassy materials with alkynes using a polymer that produces a coating by a facile ‘dip and rinse’ method, such that the alkyne groups on the tri-dimensional surface can be subsequently linked to azide-containing carbohydrates using Cu-catalyzed azide/alkyne cycloaddition (CuAAC, click chemistry), wherein the coated substrates were then cured at 80oC to fix the polymer through formation of siloxane bridges (corresponding to a click chemistry; and hydrogel, claim 1) (pg. 6, first full paragraph, lines 1-4;  pg. 62, first full paragraph; and Figure 35). Zilio teaches that in this work, a novel copolymer named poly(DMA-PMA-MAPS), obtained from the polymerization of N,N-dimethylacrylamide (DMA) (interpreted a monomer A), 3-trimethylsilanyl-prop-2yn methacrylate (PMA) (interpreted as monomer C), and 2-trimethoxysilyl)-propylmethacrylate (MAPS) (interpreted as monomer B) was introduced, wherein the molar fraction of monomers MAPS, PMA and DMA monomers for the structure in Figure 30 (shown below) is 1, 2 and 97 respectively (corresponding to a polymer comprising a polymeric backbone comprising at least one monomeric unit A, B and C as recited; silane reactive side group; N,N-substituted acrylamide; an unprotected alkynyl group; and at least 90 mole %; DMA-PMA-MAPS; and 97:2:1, claims 1, 42, 43, 45 and 46) (pg. 58, first full paragraph; and Figure 30). 

    PNG
    media_image3.png
    209
    366
    media_image3.png
    Greyscale

Figure 30
Zilio teaches that the synthesis of poly(DMA-PMA-MAPS) is shown in Figure 32, shown below:

    PNG
    media_image4.png
    295
    1133
    media_image4.png
    Greyscale

Figure 32
(corresponding to an unprotected alkynyl group; and encompassing water-soluble, claims 4 and 42-44) (pg. 59, Figure 32). Zilio teaches that the polymer molecular weight was found to be 4.2 x 104 g/mol (corresponding to a molecular weight of about 5,000 to 1,000,000, claim 1) (pg. 61, first partial paragraph). Zilio teaches that it was demonstrated by the work of this thesis that the replacement of NAS with PMA does not change the ability of the copolymer to form a coating on a silicon oxide surface as demonstrated by a detailed characterization of the coating carried out by Dual Polarization Interferometry (DPI) and Contact Angle (CA) analysis (corresponding to a composition, claims 1 and 42) (pg. 61, last full paragraph). Zilio teaches that the new polymer allows the formation of a hydrophilic 3D coating on a solid surface by a simple “dip and rinse” procedure, wherein the coated substrates were cured to fix the polymer through formation of siloxane bridges (interpreted as forming a crosslinked hydrogel, claim 1) (pg. 62, first full paragraph; and Figure 35). Zilio teaches that the alkyne functionality (interpreted as repeat unit C) promotes covalent attachment by reacting with azide groups on probe molecules including peptides and antibodies (also interpreted as second polymers comprising at least two functional groups; and forming a crosslinked hydrogel, claim 1) (pg. 62, Figure 35; and pg. 63, first partial paragraph). Zilio teaches immobilization chemistry includes a photoactive boronic acid surface that is reactive toward glycans Ab portion using a UV photo-crosslinking approach and copper-1,3-dipolar Huisgen cycloaddition, wherein the presence of the alkyne functionality in poly(DMA-PMA-MAPS) allows for 1,3-dipolar azide-alkyne Huisgen cycloaddition to produce a fast, simple and versatile method to obtain an alkyne funtionalized solid surface in a solution-like environment (corresponding to crosslinking, claim 26) (pgs. 39-40, Figure 21; and pg. 63, first partial paragraph). Zilio teaches poly(DMA-PMA-MAPS)-Si/SiO2 coated surface (interpreted as a crosslinked hydrogel; second polymer; and DMA-PMA-MAPS, claims 1, 45 and 46) (pg. 63, last full paragraph). Zilio teaches a glycan monolayer array on glass, wherein cyanine 3 carrying an azido linker was printed on poly(DMA-PMA-MAPS) coated Si/SiO2 slides and imaged (interpreted as a crosslinked hydrogel; and glycans as the second polymer, claim 1) (pg. 65, last partial paragraph, lines 1-4; and Figure 41). Zilio teaches a fluorescence bioassay and the use of the new poly(DMA-PMA-MAPS) surface for screening of eleven (11) different -mannose derivatives immobilized through a copper-catalyzed cycloaddition (corresponding to a composition) (pg. 71, third full paragraph; and pg. 72, Table 3).
Zilio et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed November 19, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) there is no evidence of record that Sola or Zilio was published prior to the filing of the present application; and that with regard to Zilio, the present inventor as a co-author can attest that the publication of Zilio was delayed until at least 2016 at the request of the author (Applicant Remarks, pg. 8, second full paragraph); (b) Sola does not teach or even suggest the claimed crosslinked hydrogel (Applicant Remarks, pg. 13, first full paragraph); and (c) the ultra-thin coating of Sola (and Zilio) may assume a gel-like structure due to the chain entanglements between adjacent DMA-PMA-MAPS copolymers, but the coating of Sola is not formed by crosslinking the copolymers (Applicant Remarks, pg. 8, last full paragraph; and pg. 9, first full paragraph).
Regarding (a), as noted in MPEP 2128(I), a reference is proven to be a "printed publication" "upon a satisfactory showing that such document has been disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it." In re Wyer, 655 F.2d 221, 210 USPQ 790 (CCPA 1981) (quoting I.C.E. Corp. v. Armco Steel Corp., 250 F. Supp. 738, 743, 148 USPQ 537, 540 (SDNY 1966)). MPEP2128(II)(A) states that an electronic publication, including an online database or Internet publication (e.g., discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1) and pre-AIA  35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). MPEP2128(II)(B) indicates that prior art disclosures on the Internet or on an online database are considered to be publicly available as of the date the item was publicly posted. Regarding Applicant’s assertion that there is no evidence of record that either Sola or Zilio was published prior to the filing of the present Application, the Examiner disagrees. Regarding the Sola et al. reference, the paper provides that the paper was presented at the 18th International Conference on Miniaturized Systems for Chemistry and Life Sciences on October 26-30, 2014 in San Antonio, Texas (See; Sola et al., pg. 1719, bottom right corner). Because the instant inventor, Marcella Chiari, is listed as a co-author on the Sola et al. paper, along with Caterina Zilio (among others), the Examiner suggests that Applicant provide some evidence to the contrary such as, for example, an executed declaration swearing as to the material and/or information presented at the 2014 MicroTas Conference. Moreover, as noted in the Office Action mailed 12-01-2020, there is additional evidence indicating an earlier publication date of January 2014 for the Sola et al. reference as evidenced by ResearchGate. Regarding Applicant’s assertion that the publication of Zilio was delayed until at least 2016 at the request of the author, the Examiner requests that Applicant provide evidence as to the asserted publication date. As an initial matter, the Examiner would be surprised that the author, Caterina Zilio, would delay the publication of her thesis work, particularly, because the work is clearly related to the fabrication of a copolymer composed of poly(DMA-PMA-MAPS) by click chemistry that was presented at the 18th International Conference on Miniaturized Systems for Chemistry and Life Sciences on October 26-30, 2014 in San Antonio, Texas (See; Sola et al. supra). Moreover, as noted in the Office Action mailed 12-01-2020, the Zilio Thesis is indicated to have been presented during the 2013-2014 Academic year (See; Zilio, pg. 1), wherein the academic calendar begins in October and ends in September of the following year as evidenced by Universita Degli Studi Di Milano. Furthermore, the publication date of the Zilio thesis is listed as December 2, 2014 as evidenced by the IRIS-AIR (pg. 1), wherein the date of publication is prior to the filing date of the instant invention. Applicant has provided no evidence to the contrary. The Examiner suggests that the instant inventor provide the offered attestation as to the publication date of the Zilio Thesis through an executed declaration; as well as, addressing the evidence provided by the Examiner as to the publication dates as discussed supra.
Regarding (b), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, it is noted that MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Sola et al. teach a UV curable system as a new material for rapid prototyping of micro- and nano-fluidic systems such that the new coploymer is able to form a stable coating on thio-ene, wherein the copolymer backbone of poly(DMA-PMA-MAPS) has the double function of grafting to the thiol groups on the surface by a UV-assisted reaction and to bind azido-modified biomolecules via a click chemistry reaction (interpreted as a crosslinked hydrogel, and crosslinked to repeat unit C), wherein it is known that a facile methodology for the fabrication of functional crosslinked three-dimensional (3D) networks includes UV initiated thiol-ene coupling chemistry that crosslink available thiols with a number of complimentary reactive groups including alkynes as evidenced by Mongkhontreerat et al.; using the polymer for ELISA detection HIV p-24 protein (interpreting the protein as second polymer comprising at least two functional groups); and the formation of a stable coating by a simple “dip and rinse” process assisted by UV light. Zilio teaches the synthesis and use of poly(DMA-PMA-MAPS on silicon oxide surfaces (interpreting the silicon oxide surface as a second polymer), wherein the hydrophilic coating is prepared on a solid surface by a simple “dip and rinse” procedure that fix the polymer through formation of siloxane bridges (interpreted as forming a crosslinking the second polymer with unit C, and forming a and the reaction of the alkyne functionality with azide groups on probe molecules including peptides and antibodies (also interpreted as second polymers comprising at least two functional groups). It is noted that the instant published Specification indicates that the hydrogels of the invention are obtained by click chemistry reactions, and that ultra-thin films are produced by “dip and rinse” (interpreted as forming a crosslinked hydrogel) (See; paragraphs [0090]; [0126]; [0134], lines 1-3; and [0140]), such that the ultra-thin film synthesized by Sola et al. and the coating as disclosed by Zilio have the identical chemical structure as the composition of instant claim 1, and they are produced by identical or substantially identical processes, as the single polymer coating produced and exemplified in the instant published Specification.  Thus, Sola et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.
Regarding (c), regarding Applicant’s assertion that the coating of Sola is not formed by crosslinking the copolymers, please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including crosslinking the copoly(DMA-PMA-MAPS) to the thiol-ene surface by UV assisted reaction; and using the polymer surface to detect a protein (interpreted as a second polymer comprising at least two functional groups). Moreover, the Examiner respectfully directs Applicant’s attention to the limitations of instant claim 1, such that any repeat units A, B and C (as recited) that are crosslinked with any second polymer comprising at least two functional groups is a crosslinked hydrogel. Thus, Sola et al. clearly teach a crosslinked hydrogel as recited in instant claim 1. 

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and remarks, filed 11-19-2020.

(1)	The rejection of claims 1, 4, 42 and 43 is maintained, and claims 45-50 are newly rejected, under 35 U.S.C. 103 as being unpatentable over by Dach et al. (US Patent Application Publication No. 20130171461, published July 4, 2013, effective filing date August 11, 2011; of record) in view of Malkoch et al. (Journal of the American Chemical Society, 2005, 127, 14942-14949; of record) as evidenced by Sawhney et al. (US Patent No. 9125807, issued September 8, 2015; effective filing date July 9, 2007; of th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, 2014, 1719-1721); and Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, 2014, 1719-1721; of record); and Truong et al. (Biomacromolecules, 2012, 13, 4012-4021).
Regarding claims 1 (in part), 4, 42 and 43, Dach et al. teach methods for fabricating multilayer polymacromer compositions (Abstract, lines 1-2). Dach et al. teach macromolecules suitable for use with the methods can comprise any macromolecular backbone terminated at one end with an azide group (N3) and one the other end with a silane protected alkyne group (interpreted as repeat unit C with an alkynyl functional group), and can have any type of backbone that can be employed using click chemistry in multilayer assembly, wherein exemplary macromolecular backbones selected for use can be selected from a range of macromolecular backbones depending on the intended end use of the multilayer composition including polymers, copolymers, polyethers such as polyethylene glycol, polyesters such as poly(acrylates) and poly(methacrylates), polyamides such as poly(acrylamides) and poly(methacrylamides), biocompatible polymers, biodegradable polymers, and polycarbohydrates (interpreted as an all carbon backbone, claim 1) (paragraph [0122], lines 1-8 and 20-27), wherein it is known that polymeric coatings including poly(DMA-PMA-MAPS) in a molar ratio of 97:2:1 can be used for microarray applications as evidenced by Sola et al. (pg. 1720, Figure 2). Dach et al. teach in Figure 2, (1) primer, (2) photocleavable linker to M1 (interpreted as comprising an alkynyl group, repeat unit C) (3) a macromonomer (PtBA) (interpreted as acrylate monomer, repeat unit B), and (4) a photocleaved polymacromer composition [PtBA polymacromer (M1-M2-M3-M4)] (corresponding to a first polymer comprising three repeat units B and C; acrylate monomer comprising a silane group; acrylate polymer comprising an alkynyl group; and all carbon backbone, claim 1) (paragraph [0023]; and Figure 2). See, Figure 2 below:    

    PNG
    media_image5.png
    290
    152
    media_image5.png
    Greyscale
             
    PNG
    media_image6.png
    121
    420
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    150
    262
    media_image7.png
    Greyscale

                               1                                            2                                                3

    PNG
    media_image8.png
    190
    571
    media_image8.png
    Greyscale

4
Dach et al. teach that a method for generating a multilayer polymacromer composition comprises; (a) functionalizing a substrate with a primer surface group to form a functionalized substrate layer (interpreted as a second polymer), (b) covalently linking a linker to the primer surface group, wherein the linker comprises a photocleavable functionality and a click moiety terminus, (c) forming a monomolecular layer by contacting the click moiety terminus of the linker with a first hetero-bifunctional macromolecule comprising a polymer backbone, a first click moiety terminus and a protected second click moiety terminus, (d) deprotecting the protected second click moiety terminus to form a functionalized monomolecular layer, and (e) forming a second monomolecular layer by contacting the functionalized monomolecular layer with a second hetero-bifunctional macromolecules (interpreted as a second polymer with at least two functional groups) comprising a polymer backbone, a first click moiety terminus and a protected second click moiety terminus, or a first hetero-trifunctional branch comprising a first click moiety group and at least two protected second click moiety groups (corresponding to an unprotected alkynyl group of monomer C; and a second polymer with at least two functional groups, claims 1 and 4) (paragraph [0009], lines 1-20), wherein it is known that polyethylene glycol-based hydrogels can be prepared by “click” chemistry using PEG-bis(azide) as evidenced by Truong et al. (Abstract; and pg. 4013, col 2, second full paragraph, lines1-5). Dach et al. teach that the methods can be used to prepare dendrimers or dendrimeric compositions by solid phase synthesis, wherein the term “dendrimer” refers to any poly-armed organic molecule including cross-linked and uncross-linked dendrimers, wherein the novel solid phase method using chemoselective click chemistry for the sequential coupling of hetero-bifunctional macromonomers allows virtually any macromonomer to be employed, such that the polymacromonomers can be left as polymer brushes or dendrimeric structures on the substrate (corresponding to crosslinked hydrogel, claim 1) (paragraphs [0056], lines 7-9; [0060], lines 1-5; and [0061], lines 1-13), wherein it is known that dendrimers with a first set of functional groups can form can form hydrogels with low molecular weight precursor having a second Sawhney et al. (col 6, lines 20-26). Dach et al. teach that exemplary polymer backbones suitable for use with the method include polymers, copolymers, and polyelectrolyte polymers such as poly(acrylamides) and poly(methacrylamides) (corresponding to carbon backbone; and encompassing N’,N’ substituted acrylamides, claim 1) (paragraph [0122], lines 20-27). Dach et al. teach that the heterobifunctional macromolecules can be terminated with trialkyl-silyl group (corresponding to a silane reactive group of monomer B) (paragraph [0094], lines 1-5). Dach et al. teach that dendrimers refer to any poly-armed organic molecule that are crosslinked and uncrosslinked (corresponding to a crosslinked hydrogel, claim 1) (paragraph [0060], lines 1-5). 
	Dach et al. do not specifically exemplify an N,N-substituted acrylamide (instant claim 1, in part); or a first polymer comprising the repeat units DMA-PMA-MAPS (instant claims 45); or at a ratio of 97:2:1 (instant claim 46); or a second polymer comprising polyethylene glycol bis(azide) (instant claims 47 and 48); or a combination of a first polymer comprising DMA-PMA-MAPS and a second polymer comprising polyethylene glycol bis(azide) (instant claims 49 and 50).
Regarding claims 1 (in part) and 45-50, Malkoch et al. teach that the development of selective chemistries that are orthogonal to the diverse array of functional groups present in many polymeric systems is becoming an important tool for the synthesis and use of macromolecules in fields ranging from biomedical devices to nanotechnology, such that by combining copper-catalyzed cycloaddition chemistry with other synthetic transformations, highly efficient and modular simultaneous and cascade functionalization strategies have been developed as single-step strategies for preparing multifunctional macromolecules for the selective preparation of a diverse range of orthogonally functionalized vinyl monomers (Abstract). Malkoch et al. teach terpolymers structures 10 and 12 as shown below:

    PNG
    media_image9.png
    255
    450
    media_image9.png
    Greyscale
        
    PNG
    media_image10.png
    221
    482
    media_image10.png
    Greyscale
,
wherein the polymers comprise a polymeric backbone comprising A, B and C, which are different from each other, and wherein repeat unit C comprises at least one side group comprising at least one unprotected alkynyl group, wherein the water-soluble terpolymer having structure 12 comprises is a N,N-substituted acrylamide-based terpolymer (interpreted as N,N-acrylamide and monomer B) that contains both a propargyl-substituted acrylamide for click modification as well as a hydroxy group for nucleophilic attack (corresponding to the structure recited in claim 1; unprotected; carbon backbone; water-soluble; silane reactive group; and encompassing a silyl protected hydroxyl, claim 44) (pg. 14945, Scheme 5; pg. 14945, Scheme 6; and pg. 14946, col 2, last partial paragraph, lines 4-8). Malkoch et al. teach in Scheme 5, the formation of polymer 10, wherein 8:1:1 styrene, p-(trimethylsilylacetylene)styrene (2) (interpreted as a protected alkynyl), and 2-(trimethylsiloxy-ethyl)methacrylate (interpreted as having a silane reactive group) was prepared using LFRP, followed by deprotection of both silyl protecting groups with TBAF (corresponding to at least one silane reactive side group) (pg. 14945, Scheme 5; and pg. 14946, col 1, first partial paragraph, lines 1-5). See, Scheme 5 below (interpreted as a carbon backbone):

    PNG
    media_image11.png
    299
    911
    media_image11.png
    Greyscale

Malkoch et al. teach that click chemistry has been used as the growth step in the preparation of dendrimers, block copolymers, crosslinked adhesives and for coupling of telchelic polymers prepared by atom transfer radical polymerization (pg. 14942, col 2, last partial paragraph, lines 16-18; pg. 14943, col 1, first partial paragraph, line 1). Malkoch et al. teach the by combining click chemistry with other synthetic transformations, highly efficient, versatile and modular simultaneous and cascade strategies were developed for the one-pot selective preparation of polyfunctional macromolecules (pg. 14948, col 2, last partial paragraph). Malkoch et al. teach in Table 1, the structure of the co-monomer, functional monomer X, linker group Y, and terminal group Z including linker Y having an alkynyl group and acrylamides-based back bones (corresponding to N,N-substituted acrylamides; and unprotected alkynyl, claim 4) (pg.14949, Table 1).
Although the combined references of Dach et al. and Malkoch et al. do not specifically exemplify the first polymer repeat units comprising DMA-PMA-MAPS at a ratio of 97:2:1; a second polymer 3) and one the other end with a silane protected alkyne group (interpreted as repeat unit C with an alkynyl functional group), wherein the backbone can be employed using click chemistry in multilayer assembly (interpreted as first polymer and a second polymer), wherein exemplary macromolecular backbones selected for use can be selected from a range of macromolecular backbones depending on the intended end use of the multilayer composition including polymers, copolymers, poly(acrylates), poly(methacrylates), poly-(acrylamides) and poly(methacrylamides); poly-macromonomers including acrylates comprising an alkyne functionality, poly(methyl)methacrylates comprising silyl protected alkynes, and polymers comprising an azide functionality; and forming a second monomolecular layer by contacting the functionalized monomolecular layer with a second hetero-bifunctional macromolecules (interpreted as a second polymer with at least two functional groups) comprising a polymer backbone, a first click moiety terminus and a protected second click moiety terminus, wherein it is known that polymeric coatings including poly(DMA-PMA-MAPS) in a molar ratio of 97:2:1 can be used for microarray applications as evidenced by Sola et al., and wherein it is known that polyethylene glycol-based hydrogels can be prepared by “click” chemistry using PEG-bis(azide) as evidenced by Truong et al.; while Malkoch et al. do teach selective preparation of a diverse range of orthogonally functionalized vinyl monomers including terpolymers comprising a polymeric backbone, wherein the units A, B and C are different from one another, wherein repeat unit C comprises at least one side group comprising at least one unprotected alkynyl group, wherein the water-soluble terpolymer comprises is an N,N-substituted acrylamide-based terpolymer that contains both a propargyl-substituted acrylamide for click modification, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that, depending upon the use of the crosslinked polymer coating including for microarray applications, polymers that can be used for the “click” formation of crosslinked multilayer coatings include DMA-PMA-MAPS and/or (polyethylene) glycol bis-azide.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view of the benefits of combining copper-catalyzed cycloaddition chemistry with other synthetic transformations as exemplified by Malkoch et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monomers in the method of fabricating multilayer polymacromer compositions that allows for virtually any macromonomer to be employed as disclosed by Dach et al. to include monomers that provide for a water-soluble polymers as disclosed by including (N,N,-dimethyl)acrylamide-based terpolymers as taught by Malkoch et al. with a reasonable expectation of success in using click chemistry to provide a highly efficient, versatile and selective method for creating multi-layer polymacromer compositions and/or for the selective preparation of a diverse range of orthogonally functionalized polymers including water-soluble compositions for use in fields such as biomedical devices and biotechnology.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 19, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 1 recites a polymer structure, and the only polymer structures of Dach are polymer chains forming polymacromers with use of specially designed end groups, wherein polymer (3) of Dach does not meet claim 1 because claim 1 requires an alkynyl functional group (Applicant Remarks, pg. 13, last full paragraph; pg. 13, last partial paragraph; and pg. 14, first partial paragraph); (b) a dendrimer is not a crosslinked hydrogel (Applicant Remarks, pg. 14, first (c) there is no motivation to combine the references because they have completely different problem-solution approaches, and completely different uses of click chemistry (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, first partial paragraph).
Regarding (a) and (b), please see the discussion supra regarding the broadness of instant claim 1. Instant claim 1 recites a first polymer comprising an all carbon backbone and repeat units A, B and C; and a second polymer comprising at least two functional groups. Moreover, the Examiner has interpreted the term “repeat unit A” to comprise an N,N-substituted acrylamide monomer having any structure; “repeat unit B” to comprise an acrylate monomer having any structure; and “repeat unit C” to comprise an acrylate monomer having any structure. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Regarding the polymer and repeat unit C, Dach et al. teach macromolecules can comprise any macromolecular backbone terminated at one end with an azide group (N3) and one the other end with a silane protected alkyne group (interpreted as repeat unit C with an alkynyl functional group), and that the macromolecules can have any type of backbone that can be employed using click chemistry in multilayer assembly, wherein exemplary macromolecular backbones selected for use can be selected from a range of macromolecular backbones such as poly(acrylates), poly-(methacrylates), polyamides such as poly(acrylamides) and poly(methacrylamides) (interpreted as an all carbon backbone); that exemplary embodiments of a PtBA polymacromer having a repeating structure of M1-M2-M3-M4 (interpreting each including monomers (1), (2), (3) and (4) as shown in Figure 2, which are joined, wherein each monomer repeats in the block copolymer to form a multilayer polymacromer composition. Thus, monomers (3) and (4) clearly comprise a protected alkynyl group. Furthermore, Dach et al. teach that the dendrimers can be crosslinked. The combined references of Dach et al. and Malkoch et al. teach a first polymer comprising an all carbon backbone, and repeat monomeric units repeat units A, B and C, and a second polymer comprising at least two functional groups that are crosslinked to repeat unit C. Thus, because identical chemical compositions cannot have mutually exclusive properties, the combined references of Dach et al. and Malkoch et al. teach a crosslinked hydrogel. 
Regarding (c), as previously indicated in the Office Action mailed June 19, 2020, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation for using the N’,N’-dimethylacrylamide monomers taught by Malkoch et al. in the polymacromers comprising poly-(methacrylamides) as taught by Dach et al. as a way of using click chemistry to provide a highly efficient, 


New Objections/Rejections
Claim Objection
	Claims 1, 4, 42, 43 and 45-50 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging to the Examiner to correctly decipher the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 42, 43 and 45-50 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 1, 4, 42, 43, 46, 49 and 50 are indefinite for the recitation of the term “alkynyl functional group”, or the term “the alkynyl groups” such as recited in claim 1, line 7 because claim 1 is drawn to a composition of matter, such that it is unclear as to the structure of crosslinked hydrogel, the structure of repeat unit C, and the structure of the second polymer including the structure with respect to repeat units A and B. It is unclear as to whether the “alkynyl functional group” in repeat unit C is present in the crosslinked hydrogel, or whether the “alkynyl functional group” reacts in some way with another functional group present on another monomer, whether the functional group reacts to form the crosslinked hydrogel, and/or whether the crosslinked hydrogel comprises (or does not comprise) an “alkynyl functional group” and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that The Examiner suggests that Applicant provide a structural formula to clearly describe how the all carbon backbone, the repeat units, and the second polymer are bound one to the other.
Claims 1, 4, 42, 43, 46, 49 and 50 are indefinite for the recitation of the term “substituted acrylamide” in line 9 because claim 1 is drawn to a composition of matter, such that it is unclear as to the structure of crosslinked hydrogel, and the structure of repeat unit A including the structure with respect to repeat units B and C. It is unclear as to whether the substitution on the acrylamide of repeat unit A is present in the crosslinked hydrogel, whether the substituted portion of the acrylamide reacts with another functional group present on another monomer, whether it reacts to form the crosslinked hydrogel, and/or whether the crosslinked hydrogel comprises (or does not comprise) the substitution and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant provide a structural formula to clearly describe how the all carbon backbone, the repeat units, and the second polymer are bound one to the other.
Claims 1, 42, 43, 46, 49 and 50 are indefinite for the recitation of the term “reactive side group” in line 11 because claim 1 is drawn to a composition of matter, such that it is unclear as to the structure of crosslinked hydrogel, and the structure of repeat unit B including the structure with respect to repeat units A and C. It is unclear as to whether the term “reactive side group” including an “silane reactive side group” in repeat unit B, is present in the crosslinked hydrogel, whether the “reactive side group” reacts with another monomer or element of the first polymer, whether the “reactive side group” reacts to form the crosslinked hydrogel, and/or whether the crosslinked hydrogel comprises (or does not comprise) a silane “reactive side group” and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant provide a structural formula to clearly describe how the all carbon backbone, the repeat units, and the second polymer are bound one to the other.
Claims 1, 4, 42, 43 and 45-50 are indefinite for the recitation of the term “at least two functional groups” or the term “the functional groups” such as recited in claim 1, line 12 because claim 1 is drawn to the “at least two functional groups” as recited, AND (perhaps) the alkynyl groups as recited are not actually present in the final crosslinked hydrogel structure and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant provide a structural formula to clearly describe how the all carbon backbone, the repeat units, and the second polymer are bound one to the other.
Claims 1, 42 and 43 are indefinite for the recitation of the term “repeat units A, B, and C” such as recited in claim 1, line 18. There is insufficient antecedent basis for the term “repeat units A, B, and C” in the claim because claim 1, line 3 recites the term “three repeat units A, B and C”.
Claim 1 is indefinite for the recitation of the term “comprises at least 90 mole % of the first polymer” in lines 18-19 because it is unclear as to what structures or elements encompass the remaining percentage of the first polymer and whether the remaining percentage can include additional monomers, solvents, heavy metals, toxins, nucleic acids, dirt, water, crosslinking agents, a third polymer, fluorescent dyes, paper, a support, a device, electrodes, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 4 is indefinite for the recitation of the term “the functional group” in line 2. There is insufficient antecedent basis for the term “the functional groups” in the claim since claim 1, line 12 recites the term “at least two functional groups”.
Claim 4 is indefinite for the recitation of the term “the alkynyl groups” in line 3. There is insufficient antecedent basis for the term “the alkynyl groups” in the claim since claim 1, lines 6-7 recites the term “an alkynyl functional group”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1, 4, 42, 43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, 2014, 1719-1721; of record) in view of Truong et al. (Biomacromolecules, 2012, 13, 4012-4021) as evidenced by Mongkhontreerat et al. (Journal of Materials Chemistry, 2013, 1, 13732-13737).
Regarding claims 1, 4, 42, 43, 45, 46, 49 (in part) and 50 (in part), Sola et al. teach the fabrication of a microfluidic cell completely made of thiol-ene material for microarray applications, wherein a new polymeric coating based on N,N-dimethyl acrylamide (DMA) which is able to reduce the material hydrophobicity, to avoid aspecific protein binding and is able to bind, in an oriented way, azido modified biomolecules (corresponding to a composition comprising a polymer) (Abstract). Sola et al. teach a newly introduced UV curable system (interpreted as UV) as a new material for rapid prototyping of micro and nano fluidic systems such that the new coploymer is able to form a stable coating on thio-ene, wherein the copolymer backbone of DMA, MAPS and –yne PMA have the double function of grafting to the thiol groups on the surface by a UV-assisted reaction (interpreted as crosslinked hydrogel; and crosslinked to repeat unit C) (Introduction, pg. 1719, lines 1-3 and 7-9), wherein it is known that a facile methodology for the fabrication of functional crosslinked three-dimensional (3D) networks includes UV initiated thiol-ene coupling chemistry that crosslink available thiols with a number of complimentary reactive groups including alkynes as evidenced by Mongkhontreerat et al. (Abstract, lines 1-3; pg. 13735, col 2, last partial paragraph, lines 10-12; and pg. 13736, col 1, first partial paragraph, lines 1-2). Sola et al. teach that the cell is composed of two parts, wherein the two parts are bonded and sealed, and wherein both the two parts have been coated with a new copolymer composed of N,N,-dimethylacrylamide (DMA) (interpreted as monomer A), propinylmethacrylate (PMA) (interpreted as monomer C), and 3-(trimethoxysilyl) propyl methacrylate (MAPS) (interpreted as monomer B), poly(DMA-PMA-MAPS) (Figure 2), such that after the coating step, biomolecules have been immobilized on the flat surface by means of a piezoelectric spotter, wherein the functional monomer of the copolymer (PMA) allows the oriented immobilization of azido-modified biomolecules via a click chemistry reaction (corresponding to a composition comprising at least one polymer comprising a polymeric backbone comprising monomers A, B and C; at least 90 mole %; unprotected alkynyl; monomer are different; poly(DMA-PMA-MAPS); and 97:2:1, claims 1, 4, 42, 43, 45, 46, 49 and 50) (pg. 1719, last partial paragraph; pg. 1720, first partial paragraph; and Figure 2). Figure 2 is shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2
Sola et al. teach a coating composed of DMA, PMA, and MAPS by a simple dip and rinse process assisted by UV light, wherein the poly(DMA-PMA-MAPS) forms a stable coating onto the microfluidic cell surfaces because of the UV assisted reaction between the triple bond of PMA and the thiol groups of thiol-ene (interpreted as encompassing crosslinking to form a hydrogel) (pg.1720, first full paragraph, lines 1-3; and pg. 1720, last full paragraph, lines 1-2). Sola et al. teach a disposable microfluidic cell thiol-ene was fabricated and coated with the polymer, poly(DMA-PMA-MAPS), wherein the functional monomer of the polymer allows the formation of a stable film on the thiol-ene surface to bind in an oriented way azido-modified biomolecules, such as a sandwich assay to detect HIV p-24 protein (interpreted as a second polymer) performed within the cell demonstrating the feasibility of a completely automated process that requires less reagent volume with respect to a classic static protocol (corresponding to a composition) (pg. 1721, last full paragraph). Sola et al. teach that a disposable microfluidic cell completely made of thiol-ene has been fabricated and coated with a new polymer, poly(DMA-PMA-MAPS) (interpreted as a crosslinked hydrogel, claim 1) (pg. 1721, third full paragraph).
	Sola et al. do not specifically exemplify a second polymer comprising polyethylene glycol bis(azide) (instant claims 47 and 48); or a combination of a first polymer comprising DMA-PMA-MAPS and a second polymer comprising polyethylene glycol bis(azide) (instant claims 49 and 50, both in part).
	Regarding claims 47, 48, 49 (in part) and 50 (in part), Truong et al. teach that hydrogels with tunable degradability have potential uses in a range of applications including drug delivery and tissue scaffolds, wherein a series of poly(ethylene glycol) (PEG) hydrogels and amphiphilic PEG-poly(trimethylene carbonate) (PTMC) hydrogels were prepared using copper-catalyzed Huisgen’s 1,3-dipolar cycloaddition, or “click” chemistry (Abstract, lines 1-6). Truong et al. teach that (PEG) hydrogels are among the most widely studied and used polymeric materials for biomedical applications, due to their biocompatibility and low toxicity, wherein PEG hydrogels have been used to modify biomaterial surfaces to provide protein resistance and to enhance surface biocompatibility, due to low levels of non-specific binding to a range of biological molecules such as proteins and polypeptides (pg. 4012, col 1, first full paragraph).Truong et al. teach that PEG hydrogels can also be prepared by reaction of functionalized polymeric precursors with cross-linkers that possess complementary reactivity, wherein such complementary systems include radial-based thiolene, Michael addition, 1,3-dipolar cycloaddition of azides with ring strained alkynes, 1,3-dipolar cycloaddition of azides with electron deficient alkynes, and copper-catalyzed Huisgen’s cycloaddition of azides with alkynes (pg. 4012, col 2, last full paragraph). Truong et al. teach that the preparation of PEG hydrogels using “click” chemistry comprise a 1:1 molar ratio between the azide and alkyne groups, such that in a typical procedure, PEG-bis(azide) and a tetra-functional cross-linker were dissolved in ethanol/isopropanol, the solution added to sodium ascorbate in water, the mixture shaken vigorously, copper sulfate in water was added, the solution shaken, and the final polymer was added at a concentration of 25 wt%, wherein the dry gel was collected (interpreted as PEG bis(azide); and a hydrogel, claims 47-50) (pg. 4013, col 2, third full paragraph). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Therefore, in view of the benefits of producing hydrogels with tunable degradability as exemplified by Truong et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating on the microfluidic cell comprising poly(DMA-PMA-MAPS) as disclosed by Sola et al. to include crosslinking the polymer to PEG bis(azides) through “click” chemistry as disclosed by Truong et al. with a reasonable expectation of success in producing PEG hydrogels with tunable degradability; to provide protein resistance; to enhance surface biocompatibility; and/or for use in a range of applications including for the modification of biomaterial surfaces.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to form a PEG hydrogel by reacting the copoly(PMA-KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 4, 42, 43 and 45-50 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



Primary Examiner, Art Unit 1639